PER CURIAM.
— We are of the opinion that the agreed statement of facts brought the appellant within the influence of sections 1627 and 7564 of the Code of 1907, and the certiorari to review the action of the Court of Appeals is denied.
The defendant also seeks a writ of error, as provided by the act of 1911, authorizing a review by this court of the action of the Court of Appeals in upholding the constitutionality of the foregoing statutes. We are of the opinion that the Court of Appeals correctly held that the statute was not violative of the federal or state Constitutions, in so far as it was applicable to this defendant, who practiced his system of healing for a valuable reward.